          Case 21-32351 Document 589-1 Filed in TXSB on 09/15/21 Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    IN RE:                                                             CHAPTER 11
    LIMETREE BAY SERVICES, LLC, et al.,1                               CASE NO.: 21-32351 (DRJ)
               Debtors.                                                (Jointly Administered)

    ORDER GRANTING DEBTORS’ MOTION FOR ENTRY OF ORDER AUTHORIZING
     THE FILING UNDER SEAL OF THE DEBTORS’ RESPONSE AND RESERVATION
           OF RIGHTS TO THE TERMINAL ENTITIES’ MOTION TO ALLOW
             AND COMPEL PAYMENT OF ADMINISTRATIVE EXPENSES

           Upon the motion (“Motion”)2 of the debtors and debtors-in-possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) for

entry of an order (the “Order”) authorizing the Debtors to file the unredacted version of the

Response and Reservation of Rights to the Terminal Entities’ Motion to Allow and Compel

Payment of Administrative Expenses (the “Response”) under seal and maintaining the redacted

version of the Response on the docket for the public to access; finding this Court has jurisdiction

over this matter pursuant to 28 U.S.C. § 1334; finding that this matter is a core proceeding pursuant

to 28 U.S.C. § 157; finding this Court may enter final orders in this matter consistent with Article

III of the United States Constitution; finding that this matter is properly venued in this Court

pursuant to 28 U.S.C. §§ 1408 and 1409; finding notice of the Motion due and proper under the

circumstances and in accordance with all applicable rules and orders, and no further or additional

notice of the Motion being warranted; receiving no objections to the relief requested in the Motion;

having considered the Motion; and sufficient cause appearing therefor,


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

2
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion.
        Case 21-32351 Document 589-1 Filed in TXSB on 09/15/21 Page 2 of 2




         IT IS HEREBY ORDERED:

         1.        The Motion is granted as set forth herein.

         2.        The Debtors are authorized to file the unredacted version of the Response under

seal.

         3.        The redacted version of the Response shall be maintained on the docket for the

public to access.

         4.        The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

         5.        This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.


DATED:

                                                         ___________________________________
                                                         Honorable David R. Jones
                                                         United States Bankruptcy Judge




                                                     2
4836-2581-7339.1
